Exhibit 10.2
EVERGREEN SOLAR, INC.
First Amendment to Evergreen Solar, Inc.
Amended and Restated 2000 Employee Stock Purchase Plan
     Pursuant to the powers reserved to it in Article XV of the Evergreen Solar,
Inc. Amended and Restated 2000 Employee Stock Purchase Plan (the “Plan”), the
Board of Directors of Evergreen Solar, Inc. hereby amends the Plan, subject to
stockholder approval, effective as of April 16, 2008, as follows:
     1. The first sentence of Article XV is hereby deleted and replaced in its
entirety with the following:
“Unless terminated sooner as provided below, the Plan shall terminate on
April 16, 2018”
     2. Except as so amended, the Plan in all other respects is hereby
confirmed.
     IN WITNESS WHEREOF, the Board of Directors of Evergreen Solar, Inc. has
caused this Amendment to the Plan to be duly executed on this 18th day of June,
2008.

            EVERGREEN SOLAR, INC.
      By:   /s/ Michael El-Hillow         Michael El-Hillow        Secretary   
 

 